UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (RULE 13d - 102) Information to be included in statements filed pursuant to Rules 13d-1(b), (c) and (d) and amendments thereto filed pursuant to 13d-2(b) (AMENDMENT NO. )* Horizon Lines, Inc. (Name of Issuer) Class A Common Stock (Title of Class of Securities) 44044K101 (CUSIP Number) December 31, 2012 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [x]Rule 13d-1(c) [ ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on the Following Pages) (Page 1 of 15) 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) TCM MPS Series Fund LP – Partners Series 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[x] (b)[ ] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5.SOLE VOTING POWER 0 6.SHARED VOTING POWER 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES[ ] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)1 6.7% 12.TYPE OF REPORTING PERSON PN 1Percent of class represented is based on 38,884,580 shares of Horizon Lines, Inc. Common Stock outstanding as of September 22,2013. Taking into account that there are outstanding warrants at such date to purchase Common Stock of 52,588,000 shares, the aggregate amount presented in row (9) represents 2.9% of Horizon Lines, Inc. Common Stock outstanding. 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) TCM MPS Series Fund LP – Crossways Series 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[x] (b)[ ] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5.SOLE VOTING POWER 0 6.SHARED VOTING POWER 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES[ ] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)1 1.0% 12.TYPE OF REPORTING PERSON PN 1Percent of class represented is based on 38,884,580 shares of Horizon Lines, Inc. Common Stock outstanding as of September 22, 2013. Taking into account that there are outstanding warrants at such date to purchase Common Stock of 52,588,000 shares, the aggregate amount presented in row (9) represents 0.4% of Horizon Lines, Inc. Common Stock outstanding. 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) TCM Spectrum Fund LP 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[x] (b)[ ] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5.SOLE VOTING POWER 0 6.SHARED VOTING POWER 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES[ ] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)1 0.7% 12.TYPE OF REPORTING PERSON PN 1Percent of class represented is based on 38,884,580 shares of Horizon Lines, Inc. Common Stock outstanding as of September 22, 2013. Taking into account that there are outstanding warrants at such date to purchase Common Stock of 52,588,000 shares, the aggregate amount presented in row (9) represents 0.3% of Horizon Lines, Inc. Common Stock outstanding. 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Troob Capital Management LLC 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[x] (b)[ ] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5.SOLE VOTING POWER 0 6.SHARED VOTING POWER 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES[ ] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)1 8.5% 12.TYPE OF REPORTING PERSON OO 1Percent of class represented is based on 38,884,580 shares of Horizon Lines, Inc. Common Stock outstanding as of September 22, 2013. Taking into account that there are outstanding warrants at such date to purchase Common Stock of 52,588,000 shares, the aggregate amount presented in row (9) represents 3.6% of Horizon Lines, Inc. Common Stock outstanding. 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Douglas M. Troob 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[x] (b)[ ] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5.SOLE VOTING POWER 0 6.SHARED VOTING POWER 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES[ ] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)1 8.5% 12.TYPE OF REPORTING PERSON IN, HC 1Percent of class represented is based on 38,884,580 shares of Horizon Lines, Inc. Common Stock outstanding as of September 22, 2013. Taking into account that there are outstanding warrants at such date to purchase Common Stock of 52,588,000 shares, the aggregate amount presented in row (9) represents 3.6% of Horizon Lines, Inc. Common Stock outstanding. 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Peter J. Troob 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[x] (b)[ ] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5.SOLE VOTING POWER 0 6.SHARED VOTING POWER 7.SOLE DISPOSITIVE POWER 0 8.SHARED DISPOSITIVE POWER 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES[ ] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)1 8.5% 12.TYPE OF REPORTING PERSON IN, HC 1Percent of class represented is based on 38,884,580 shares of Horizon Lines, Inc. Common Stock outstanding as of September 22, 2013. Taking into account that there are outstanding warrants at such date to purchase Common Stock of 52,588,000 shares, the aggregate amount presented in row (9) represents 3.6% of Horizon Lines, Inc. Common Stock outstanding. This statement is filed with respect to the shares of Common Stock (as defined below) beneficially owned by the Reporting Persons (as defined below) as of February 28, 2014. ITEM 1(a).NAME OF ISSUER: Horizon Lines, Inc.(“Issuer”) ITEM 1(b).ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES: 4064 Colony Road, Suite 200 Charlotte, North Carolina 28211 ITEM 2(a).NAME OF PERSON FILING: The names of the persons filing this statement on Schedule 13G are (collectively, the “Reporting Persons”): ● TCM MPS Series Fund LP – Partners Series (the “PS Fund”), ● TCM MPS Series Fund LP – Crossways Series (the “Crossways Fund”), ● TCM Spectrum Fund LP (the “Spectrum Fund”), ● Troob Capital Management LLC (“Management LLC”), ● Douglas M. Troob and ● Peter J. Troob. Management LLC is the general partner of each of the PS Fund, the Crossways Fund and the Spectrum Fund.Douglas Troob and Peter Troob are the managing members of Management LLC. ITEM 2(b).ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: The principal business address for each of the PS Fund, Crossways Fund, the Spectrum Fund, Management LLC, Douglas Troob and Peter Troob is 777 Westchester Avenue, Suite 203, White Plains, New York 10604. ITEM 2(c).CITIZENSHIP: Each of PS Fund, Crossways Fund and Spectrum Fund is a Delaware limited partnership. Management LLC is a Delaware limited liability company. Each of Douglas Troob and Peter Troob is a citizen of the United States. ITEM 2(d).TITLE OF CLASS OF SECURITIES: Class A Common Stock, par value $.01 per share (the “Common Stock”) ITEM 2(e).CUSIP NUMBER: 44044K101 ITEM 3.IF THIS STATEMENT IS FILED PURSUANT TO RULE 13d-1(b), OR 13d-2(b) OR (c), CHECK WHETHER THE PERSON FILING IS A: (a) [ ] Broker or dealer registered under Section 15 of the Exchange Act. (b) [ ] Bank as defined in Section 3(a)(6) of the Exchange Act. (c) [ ] Insurance company defined in Section 3(a)(19) of the Exchange Act. (d) [ ] Investment company registered under Section 8 of the Investment Company Act. (e) [ ] An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E). (f) [ ] An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F). (g) [ ] A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G). (h) [ ] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act. (i) [ ] A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; (j) [ ] Group, in accordance with Rule 13d-1(b)(1)(ii)(J). If this statement is filed pursuant to Rule 13d-1(c), check this box [x] ITEM 4.OWNERSHIP. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a)Amount beneficially owned: Collectively, the Reporting Persons beneficially own3,290,299 shares of Common Stock. The PS Fund individually beneficially owns 2,624,482 shares of Common Stock. The Crossways Fund individually beneficially owns 400,055 shares of Common Stock. The Spectrum Fund individually beneficially owns 265,762 shares of Common Stock. Management LLC is deemed to beneficially own the shares of Common Stock beneficially owned by the PS Fund, the Crossways Fund and the Spectrum Fund. Douglas Troob and Peter Troob are deemed to beneficially own the shares of Common Stock beneficially owned by Management LLC. (b) Percent of Class:1 Collectively, the Reporting Persons’ beneficial ownership of3,290,299 shares of Common Stock represents 8.5% of the outstanding shares of Common Stock. The PS Fund’s individual beneficial ownership of 2,624,482 shares of Common Stock represents 6.7% of all the outstanding shares of Common Stock. The Crossways Fund’s individual beneficial ownership of 400,055 shares of Common Stock represents 1.0% of all the outstanding shares of Common Stock. The Spectrum Fund’s individual beneficial ownership of265,762shares of Common Stock represents 0.7% of all the outstanding shares of Common Stock. Management LLC’s individual beneficial ownership of 3,290,299 shares of Common Stock represents 8.5% of all the outstanding shares of Common Stock. Each of Douglas Troob’s and Peter Troob’s individual beneficial ownership of 3,290,299 shares of Common Stock represents 8.5% of the outstanding shares of Common Stock. (c)Number of shares as to which such person has: (i) Sole power to vote or to direct the vote Not applicable. (ii) Shared power to vote or to direct the vote of shares of Common Stock: The PS Fund, Management LLC, Douglas Troob and Peter Troob have the shared power to vote or direct the vote of the 2,624,482 shares of Common Stock individually beneficially owned by the PS Fund. The Crossways Fund, Management LLC, Douglas Troob and Peter Troob have the shared power to vote or direct the vote of the 400,055 shares of Common Stock individually beneficially owned by the Crossways Fund. The Spectrum Fund, Management LLC, Douglas Troob and Peter Troob have the shared power to vote or direct the vote of the 265,762 shares of Common Stock individually beneficially owned by the Spectrum Fund. (iii) Sole power to dispose or to direct the disposition of shares of Common Stock: Not applicable. (iv) Shared power to dispose or to direct the disposition of shares of Common Stock: The PS Fund, Management LLC, Douglas Troob and Peter Troob have the shared power to dispose or to direct the disposition of the 2,624,482 shares of Common Stock individually beneficially owned by the PS Fund. The Crossways Fund, Management LLC, Douglas Troob and Peter Troob have the shared power to dispose or to direct the disposition of the 400,055 shares of Common Stock individually beneficially owned by the Crossways Fund. The Spectrum Fund, Management LLC, Douglas Troob and Peter Troob have the shared power to dispose or to direct the disposition of the 265,762 shares of Common Stock individually beneficially owned by the Spectrum Fund. ITEM 5.OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. Not applicable. ITEM 6.OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHERPERSON. Not applicable. ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICHACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDINGCOMPANY. Not applicable. ITEM 8.IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. See Exhibit B attached hereto. ITEM 9.NOTICE OF DISSOLUTION OF GROUP. Not applicable. ITEM 10.CERTIFICATION. By signing below the undersigned certifies that, to the best of its or his knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. 1Percent of class represented is based on 38,884,580 shares of Horizon Lines, Inc. common stock outstanding as of September 22, 2013. Taking into account that there are outstanding warrants at such date to purchase common stock of 52,588,000 shares, the percentages would be lower as indicated on the preceding pages. SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete, and correct. Dated:March 14, 2014 TCM MPS SERIES FUND LP – PARTNERS SERIES By: Troob Capital Management LLC As General Partner By: /s/Douglas M. Troob Douglas M. Troob, Managing Member TCM MPS SERIES FUND LP – CROSSWAYS SERIES By: Troob Capital Management LLC As General Partner By: /s/Douglas M. Troob Douglas M. Troob, Managing Member TCM SPECTRUM FUND LP By: Troob Capital Management LLC As General Partner By: /s/Douglas M. Troob Douglas M. Troob, Managing Member TROOB CAPITAL MANAGEMENT LLC By: /s/Douglas M. Troob Douglas M. Troob, Managing Member /s/Douglas M. Troob Douglas M. Troob /s/PeterJ. Troob Peter J. Troob EXHIBIT A JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13G with respect to the Common Stock of Horizon Lines, Inc.dated as of March 14, 2014 is, and any further amendments thereto signed by each of the undersigned shall be, filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated:March 14, 2014 TCM MPS SERIES FUND LP – PARTNERS SERIES By: Troob Capital Management LLC As General Partner By: /s/Douglas M. Troob Douglas M. Troob, Managing Member TCM MPS SERIES FUND LP – CROSSWAYS SERIES By: Troob Capital Management LLC As General Partner By: /s/Douglas M. Troob Douglas M. Troob, Managing Member TCM SPECTRUM FUND LP By: Troob Capital Management LLC As General Partner By: /s/Douglas M. Troob Douglas M. Troob, Managing Member TROOB CAPITAL MANAGEMENT LLC By: /s/Douglas M. Troob Douglas M. Troob, Managing Member /s/Douglas M. Troob Douglas M. Troob /s/Peter J. Troob Peter J. Troob EXHIBIT B IDENTIFICATION OF MEMBERS OF THE GROUP TCM MPS Series Fund LP – Partners Series TCM MPS Series Fund LP – Crossways Series TCM Spectrum Fund LP Troob Capital Management LLC Douglas M. Troob Peter J. Troob.
